PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/348,175
Filing Date: 10 Nov 2016
Appellant(s): JIANG et al.



__________________
Zeljko Divkovic, Reg. No. 75,625
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 November 2020.

(1) Real Party in Interest
A statement identifying by name the real party in interest is contained in the brief.
(2) Related Appeals and Interferences
There are no related proceedings as defined in 37 CFR 41.37(c)(1)(ii)
(3) Summary of Claimed Subject Matter
A summary of the subject matter of the application is contained in the brief and accurately summarizes the subject matter of the application.
(4) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 20 February 2020 from which the appeal is taken is being maintained by the examiner.

Grounds of Rejection to be reviewed on Appeal
1.	Claims 1, 9, and 17 were rejected under 35 U.S.C. 103 for obviousness based upon Moss et al. Pub. No.: US 2015/0012919 A1 (hereafter Moss), in view of Dong et al. Pub. No.: US 2016/0203012 A1 (hereafter Dong), in view of Challa et al. Pub. No.: US 2016/0203027 A1 (hereafter Challa). 
2.	Claims 2, 12, and 18 were rejected under 35 U.S.C. 103 for obviousness based upon Moss, in view of Dong, in view of Challa, as applied to claims 1, 9, and 17, and in further view of Muller et al. Pub. No.: US 2014/0165060 A1 (hereafter Muller) in view of Hyodou et al. Pub. No.: US 2015/0222509 A1 (hereafter Hyodou).
3.	Claims 3, 10, 11, and 19 were rejected under 35 U.S.C. 103 for obviousness based upon Moss, in view of Dong, in view of Challa, as applied to claims 1, 9, and 17, and in further view of Persson et al. Pub. No.: US 2015/0293776 A1 (hereafter Persson).
4.	Claims 4, and 13 were rejected under 35 U.S.C. 103 for obviousness based upon Moss, in view of Dong, in view of Challa, as applied to claims 1, and 9, and in further view of Beveridge et al. Pub. No.: US 2016/0139948 A1 (hereafter Beveridge).

6.	Claim 6 is rejected under 35 U.S.C. 103 for obviousness based upon Moss, in view of Dong, in view of Challa, as applied to claim 5, and in further view of Olszewski et al. Pub. No.: US 2006/0048160 A1 (hereafter Olszewski).
7.	Claims 7, 8, 15, and 16 were rejected under 35 U.S.C. 103 for obviousness based upon Moss, in view of Dong, in view of Challa, as applied to claims 1, and 9, and in further view of Cho et al. Pub. No.: US 2009/0235247 A1 (hereafter Cho).



















(5) Response to Arguments:
Examiner’s response with respect to Appellant’s arguments made in pages 5-10 of the Brief in regards to the rejections of claims 1, 9, and 17. Claims 1, 9, and 17 were rejected under 35 U.S.C. 103 for obviousness based upon Moss, in view of Dong, in view of Challa:

Appellant contests that “Moss does not teach detecting an inactive status based on a time stamp value remaining fixed over a specified time period…Moss does not provide any other details concerning the determination of the database record going stale that could be construed as being based on ‘the time stamp value remaining fixed’ much less so for ‘a specified time period.’ (Emphasis added). That is, the single reference by Moss that a database record, in general, can become ‘stale’ does not teach to one skilled in the art ‘detecting, by a device scheduler, an inactive status of the guest VM based at least in part on the time stamp value remaining fixed over a specified time period’ as recited by claim 1. In particular, Moss provides no definition or teaching as to how a database record is determined as being stale, nor does Moss teach that the database record being stale is based on a specified time period in any manner” (Brief, pages 5-6).

The examiner respectfully disagrees. Regarding the limitation in question, the office action cited Moss as teaching:
“The identity of the virtual user/virtual machine 202 acting as the controller is recorded in a database stored on the database server 206 with a timestamp and is updated by the controller via the application server 204. In the case that this database record goes stale, indicating that the virtual user/virtual machine 202 acting as the controller has ceased to act as the controller such as when it has experienced an error and failed, another virtual user/virtual machine 202 may take over as the controller of the resource pool” (Moss [0084], Lines 8-17).
Thus, Moss teaches a virtual machine (VM) acting as a controller that updates a database record comprising a timestamp, and when the database record has gone stale, determining that the VM has ceased to act. One of ordinary skill in the art would have understood that the timestamp is updated along with the database record to indicate the time that the update was performed. The term not fresh, or in other words, a database record having a timestamp that has not been updated for “too long” (longer than a specified threshold period of time) indicating an amount of time that the database record remains fresh. How else would the timestamp be used if not for in the determination of staleness? Similar to how bread goes stale after a specified period of time elapses since it was baked (usually indicated by a timestamp on the bag), a database record goes stale after a specified time elapses from the timestamp of when it was last updated. 
Further, the examiner notes that that claim language requires determining the inactive status “based at least in part on the time stamp value remaining fixed.” Since Moss’ timestamp is at least “part” of a database record, and a stale database record would have a stale, or fixed timestamp, then Moss’ determination of VM inactivity is based “at least in part” on a stale, or fixed timestamp.
Therefore, Moss teaches the limitations at issue.

Appellant contests that “a person of ordinary skill in the art would not refer to the teachings of Moss to arrive at the subject matter of claim 1 because Moss is directed to a different problem and solution. For example, Moss is directed to running of automated processes…In contrast, claim 1 is directed ‘techniques for tracking the status of executing virtual machines (VMs) to identify crashes and to prevent virtual functions associated with crashed VMs from consuming physical resources of a host system.’ U.S. Application, para [0007]. A person of ordinary skill in the art thereby would not refer to the teachings of Moss to arrive at the claim 1 feature of tracking the status of executing VMs to identify crashes and to prevent virtual functions associated with crashed VMs from consuming physical resources of a host system” (Brief pages 6-7).

	The examiner respectfully disagrees. For this argument, the examiner notes that the features upon which the appellant relies, specifically tracking the status of executing virtual machines to identify crashes and to prevent virtual functions associated with crashed VMs from consuming physical resources of a host system, are not recited in the rejected claim 1. No mention of status, or identification of crashed VMs, or preventing virtual functions from consuming resources is made in claim 1. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	Further, the MPEP states that “A reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims” (MPEP 2131.05). Thus, it is not necessary for Moss to address or solve the same problem as described in the applicant’s specification for the claimed limitations to be rejected under Moss. 
Therefore, one of ordinary skill in the art would refer to the teachings of Moss to arrive at the limitations at issue.

The appellant contests that “the examiner has selected Moss’ ‘timestamp’ and ‘stale’ elements and merely attempted to link together these elements to arrive at the pending claim feature ‘remaining fixed over a specified time period’ using impermissible hindsight on Applicant’s disclosure. That is, the Examiner’s reasoning appears to be based on an understanding of the term ‘stale’ that is based only on the above-cited features of claim 1” (Brief, Pages 7-8).
	
The examiner respectfully disagrees. The MPEP states that "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper" (MPEP 2145(X)(a)). The office action did not include any knowledge gleaned only from the applicant’s disclosure, but instead relied upon knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made. Specifically, Moss discusses determining whether database records having timestamps which are regularly updated while a virtual machine executes have gone stale. One of ordinary skill in the art at the time of the invention 

The appellant contests that “claim 1 recites ‘terminating, in response to detecting the inactive status of the guest VM [], a provision of a first resource of the physical device to the virtual function of the guest VM’…There is no teaching by Dong that the threads or processes of the virtual machine correspond to resources of a physical device in any manner” (Brief, pages 7-8).

	The examiner respectfully disagrees. Regarding the limitation in question, the office action cited Dong as teaching:
“the smart virtual machine power manager 421 may receive an indication of an event or determine that the virtual machine 430 is in an idle state based on the absence of an event that causes the smart virtual machine power manager 421 to determine that the virtual machine 430 should be frozen…the amount of processor cycles to be consumed by the virtual machine 430 may be reduced and may in fact be eliminated entirely” (Dong [0056], Lines 1-13).
Thus, Dong teaches determining that a virtual machine (VM) is in an idle state due to an absence of an event, and causes the amount of “processor cycles” consumed by the idle virtual machine to be eliminated entirely. The processor cycles consumed by the VM are provided by a hardware processor (i.e., processor 118, see Dong [0029], Lines 1-4) of a host computing device (i.e., computing device 100 hosting virtual machines 115, see Fig. 1). 
Further, the office action clearly establishes that it is Dong’s processor cycles, and not the one or more threads or processes, that correspond to the claimed resources of a physical device. The office action states “The amount of processor cycles (i.e., first resource of a physical processor) to be consumed by the virtual machine 430 may be reduced and may in fact be eliminated (i.e., terminating provisioning of processor resources to an inactive VM)” (see the Dong mapping in section 6 of the final Nowhere in the office action are the one or more threads or processors mapped to the claimed resources of the physical device. As explained above, the processor cycles consumed by the VM are provided by a hardware processor (i.e., processor 118, see Dong [0029], Lines 1-4) of a host computing device (i.e., computing device 100 hosting virtual machines 115, see Fig. 1).
Therefore, Dong teaches the limitation at issue.

The appellant contests that “furthermore, Dong does not provide any details of freezing a thread or a process associated with a virtual machine based on ‘an inactive status of the guest VM [based] on the time stamp value remaining fixed over a specified time period,’ as recited in claim 1” (Brief, page 9).

	The examiner respectfully disagrees. The office action established that Dong freezes threads or processes of a virtual machine, as well as eliminates physical processor usage of that virtual machine based on “determin[ing] that the virtual machine 430 is in an idle state based on the absence of an event” (Dong [0056], Lines 3-4, cited above). Thus, Dong at least provides details of terminating processor cycle resources of a host computing device allocated to a guest VM based on determining that a guest VM is in an idle, or “inactive” state. This teaching, combined with Moss’ teaching of determining an inactive status of a guest VM based on a time stamp value in a database record becoming stale, or in other words, remaining fixed over a period of time (Moss [0084], Lines 8-17, and as established in the argument above), teaches the limitation at issue of terminating an allocation of host computing device resources to a virtual machine determined to be idle based on a timestamp updated by that virtual machine becoming stale. The office action further relied upon Challa to teach termination of an allocation of a physical resource to a virtual function associated with an idle virtual machine (discussed below). Since the rejection is based at least on the combination of at least Moss, Dong, and Challa, one cannot show nonobviousness using an argument attacking Dong individually that is not based on the combination of at least Moss, Dong, and Challa (MPEP 2145 (IV)). Therefore, the combination of Moss, Dong, and Challa teach the limitations at issue.

The appellant contests that “Challa does not teach or render obvious ‘terminating, in response to detecting the inactive status of the guest VM [], a provision of a first resource of the physical device to the virtual function of the guest VM’” (Brief, page 9).

	The examiner respectfully disagrees. Regarding the limitation in question, the office action cited Challa as teaching:
“The SRIOV specification introduces the concepts of physical functions (PFs) and virtual functions (VFs)…the latter representing lightweight PCI functions with reduced configuration resources and usable by VMs to access a self-virtualizing device” ([0008], Lines 11-17),
“Unused bandwidth capacity, in this regard, may be considered to include…bandwidth capacity that is allocated, but not being actively used…Bandwidth capacity allocated to a virtual function may be considered to be not actively used when the virtual machine with which the virtual function is associated is currently inactive” ([0025], Lines 1-16), and
“Reallocating the unused bandwidth capacity to at least one of the plurality of virtual functions in the allocation pool as additional bandwidth capacity” ([0027], Lines 7-9).
	Thus, Challa teaches reallocating unused bandwidth resources from a virtual function associated with an inactive virtual machine (VM) to a virtual function in an allocation pool. In other words, provisioning of a bandwidth resource is stopped, or terminated, to a virtual function in response to detecting that a guest VM is inactive associated with that virtual function is inactive. Bandwidth represents a “resource of a physical device” (see [0004] where virtual machines share “physical hardware resources). Accordingly, Challa teaches terminating a provision of a resource of a physical device to a virtual function of a VM in response to determining that the VM is inactive. This teaching, combined with Moss’ teaching of determining an inactive status of a guest VM based on a time stamp value in a database record becoming stale, or in other words, remaining fixed over a period of time (Moss [0084], Lines 8-17, and as established in the argument above), teaches the limitation at issue of terminating an allocation of host computing device resources to a virtual machine determined to be idle based on a timestamp updated by that virtual machine becoming stale. Since the rejection is based at least on the one cannot show nonobviousness using an argument attacking Dong individually that is not based on the combination of at least Moss, Dong, and Challa (MPEP 2145 (IV)). Therefore, the combination of Moss, Dong, and Challa teach the limitations at issue.

Appellant contends that “the examiner has selected elements from Dong and Challa and attempted to link them together to arrive at the pending claim feature, which is impermissible hindsight” (Brief page 9).

	The examiner respectfully disagrees. As established above, the MPEP states that "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper" (MPEP 2145(X)(a)). The office action did not include any knowledge gleaned only from the applicant’s disclosure, but instead relied upon knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made. Specifically, Moss discusses determining whether database records having timestamps which are regularly updated while a virtual machine executes have gone stale. One of ordinary skill in the art at the time of the invention would have understood (according to the Cambridge dictionary definition of “stale” supplied above) that a stale database record would be a record whose timestamp was not updated for “too long” or has not been updated for a specified threshold period of time that the database record remains fresh. Dong further teaches determining whether virtual machines have gone stale, and terminates resource allocations to them when it is determined that they are. Challa further teaches that virtual machine are associated with virtual functions, and when a virtual machine has gone idle, a resource allocated to the virtual function associated with that virtual machine is terminated. These all represent knowledge which was within the level of ordinary skill in the art at the time of the claimed invention, and, as established in the office action, one of ordinary skill in the art would have been motivated to combine the reference teachings to arrive at the limitations at issue. Since the office action 

Examiner’s response with respect to Appellant’s arguments made in page 10 of the Brief in regards to the rejections of claim 2. Claim 2 was rejected under 35 U.S.C. 103 for obviousness based upon Moss, in view of Dong, in view of Challa, and in further view of Muller in view of Hyodou:

Appellant contends that “although Hyodou mentions a VM having an inactive state, neither the cited paragraph, nor any other portion of Hyodou discloses or suggests the VM preventing a virtual function in an active list from communicating with the VM having the inactive state. That is, Hyodou explains that the VM itself does not communicate with other devices, Hyodou does not however, discusses any prevention of any other devices or virtual functions from communicating with the VM” (Brief page 10).

	The examiner respectfully disagrees. For this argument, the examiner notes that the feature upon which the appellant relies, specifically that the VM prevents a virtual function in an active list from communicating with the VM having the inactive state, is not recited in the rejected claim 2. Claim 2 does not describe what entity, be it the VM, device scheduler, or any other entity, is responsible for preventing the virtual function from communicating with the inactive VM, merely that it is caused to be so. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regarding the limitation in question, the office action cited Hyodou as teaching:
“The physical switch 10 detects that the VM is in an inactive state. The inactive state includes a no-communication state…The no-communication state may be a state where the VM is executed but communications are not performed” ([0053], Lines 1-6).
	Thus, Hyodou teaches detecting that a VM is in an inactive state, which indicates that communications associated with the VM are not performed. Note that Hyodou does not, as the applicant Hyodou prevents all communications to and from an inactive VM. This would include any/all communications to the inactive VM from, for example, a virtual function associated with the VM as described in Challa, cited above. Since Hyodou prevents communications to and from an inactive virtual machine, Hyodou teaches the limitation at issue.

Examiner’s response with respect to Appellant’s arguments made in pages 10-11 of the Brief in regards to the rejections of claim 3. Claim 3 was rejected under 35 U.S.C. 103 for obviousness based upon Moss, in view of Dong, in view of Challa, and in further view of Persson:

Appellant contends that “although Persson mentions that a GPU acts as a common shared resource, Persson does not teach or suggest ‘cycles of GPU time.’ As such, Persson does not disclose or render obvious ‘physical device comprises a graphics processing unit (GPU) and the first resource on the host system comprises cycles of GPU time’ feature of claim 3” (Brief, pages 10-11).

	The examiner respectfully disagrees. Regarding the limitation in question, the office action cited Persson as teaching:
“The technology described herein relates to data processing systems in which an accelerator, such as a graphics processing unit (GPU)…acts as a common shared resource” ([0001], Lines 1-4),
“The connection of the virtual machines to the accelerator can be managed dynamically by the hypervisor, with the scheduling statistics being used to determine whether the hypervisor can stop a current process and create a new one. This could be done by looking at the scheduling statistics regarding for how long each of the virtual machines connected to the accelerator has been idle, and removing a virtual machine which has been idle for more than a certain length of time” ([0132], Lines 8-16).
allocating GPU accelerator resources for certain amounts of time representing a number of “cycles” of GPU time, to virtual machines. When virtual machines are determined to be idle, the allocated GPU time is removed. For example, when a virtual machine has been allocated for one minute to a virtual machine, the virtual machine has been allocated the GPU for the number of cycles of GPU time that may be performed during that minute. Thus, Persson at least teaches or suggests allocating amounts, or cycles of GPU time to virtual machines.
	Alternatively, one of ordinary skill in the art at the time of the invention would have understood that an allocation of a shared GPU to a particular virtual machine represents an allocation of “cycles” of GPU time, since a “cycle” of GPU time is understood as the time for a “single electronic pulse” of a GPU during which the GPU can “perform a basic operation such as fetching an instruction, accessing memory, or writing data” (see Techterms.com definition of “clock cycle”). Thus, by allocating a GPU to a virtual machine to perform GPU processes, what is actually being allocated is the usage of the GPU cycles, or “cycles of GPU time” to perform those basic operations. Therefore, even if Persson did not explicitly teach allocating amounts of GPU time to virtual machines, which it does, one of ordinary skill would have understood that allocating a GPU to a virtual machine represents an allocation of the cycles of GPU time to that virtual machine. Therefore, Persson at least teaches or suggests allocating amounts, or cycles of GPU time to virtual machines.
	
Examiner’s response with respect to Appellant’s arguments made in pages 11-13 of the Brief in regards to the rejections of claim 5. Claim 5 was rejected under 35 U.S.C. 103 for obviousness based upon Moss, in view of Dong, in view of Challa, and in further view of Berry:

Appellant contends that “first, even if Berry’s description of ‘updating the previously saved time for the current thread by storing the current time as the previously saved time” could be construed as ‘updating [a] time stamp value’, which Applicant does not concede, Berry does not teach or suggest that the update occurs ‘periodically’ as recited in claim 5” (Brief pages 12-13).
	

“A device driver or kernel routine receives the request from the profiler for the thread-relative elapsed time (step 2206). The device driver determines the currently executing thread (step 2208) and gets the current time from the system (step 2210). The device driver then computes the difference between the current time and the previously saved time for the current thread (step 2212). The device driver then adds the computed difference to the thread-relative elapsed time for the current thread (step 2214) and updates the previously saved time for the current thread by storing the current time as the previously saved time” (Column 24, Lines 8-17).
Thus, Berry teaches updating, or saving a current time as a previous time at least twice: at a “previous time” and a “current time”. As understood by one of ordinary skill in the art, “periodic” is defined as an event “appearing or occurring at intervals” (see Oxford Languages). Since there is an interval between the occurrences of saving the current time as the previous time (see for example, Fig. 20), Berry at least teaches or suggests that a timestamp is updated periodically. Further, even if the cited portion of Berry did not teach or suggest a periodic occurrence of updating a timestamp, Berry does teach that each time that a “current event” is detected by the profiler (step 2202), the process of updating the previously saved time in Fig. 22 is performed. The events themselves may be periodic in nature (Column 10 Lines 47-49, Column 12 Lines 14-23, Column 13 Lines 52-56). Thus, updating the previously saved time is performed periodically. Therefore, Berry teaches the limitation at issue.

	Appellant contends that “second, the cited description of Berry does not explain that the thread is ‘instantiated in a guest VM device driver of the guest VM.’ (Emphasis added). As such, Berry does not disclose or render obvious ‘periodically updating the time stamp value comprises assigning a thread instantiated in a guest VM device driver of the guest VM to periodically increment the time stamp value’ feature of claim 5” (Brief, page 13).

	The examiner respectfully disagrees. Regarding the limitation in question, the office action cited Berry as teaching:

	Thus, Berry teaches that the invention, including the process of Fig. 22, may operate “within the boundaries of,” or within a virtual machine. Consequently, the “device driver” discussed above in Column 24, Lines 8-17, that performs a process of periodically updating a time stamp value, is understood to operate within the virtual machine, and is thus understood to be a “guest VM device driver.” Further, as explained in the office action, a “thread” is understood by one of ordinary skill in the art to be simply “a process that is part of a larger process or program” (see Microsoft Computer Dictionary, Fifth Edition, page 518), and thus, the guest VM device driver can be understood as comprising a process, or “thread” that performs the updating of the time stamp value. Therefore, Berry teaches the limitations at issue.














(6) Conclusion of Examiner’s answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL W AYERS/Examiner, Art Unit 2195                                                                                                                                                                                                        
Conferees:
/BRADLEY A TEETS/Primary Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                               
                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.